DETAILED ACTION
This office action is responsive to application 17/340,950 filed on June 7, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on June 7, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (US 2022/0068983).

	Consider claim 1, Yamazaki teaches:
	An image sensing device (figures 2, 3 and 15-17), comprising: 
	a pixel array (101, figure 2) in which a plurality of unit pixels (20) is consecutively arranged (see figure 2, paragraph 0110), wherein each of the plurality of unit pixels (20) includes: 
	a substrate (semiconductor substrate, 40, figures 16 and 17, paragraphs 0192-0196) structured to include a sensing region that generates charge carriers in response to incident light (see paragraphs 0134 and 0139); 
	first and second signal detectors (signal extraction parts 30A and 30B, figures 3 and 17, paragraphs 0120-0124, 0133, 0134, 0138 and 0139) formed in the sensing region of the substrate (40, see figure 17) and configured to receive control signals (VmixA, VmixB, figure 3) for generating a charge current in the sensing region of the substrate (40) and capture the charge carriers moving by the charge current (see paragraphs 0120-0124, 0133, 0134, 0138 and 0139); 
	a lens layer (e.g. including lens 45, paragraph 0134) formed over the substrate (40, see figures 16 and 17) to direct incident light toward the substrate (40) in the unit pixel (see paragraph 0134); and 
	noise blocking structures (e.g. comprising light shielding film, 44, figures 16 and 17) disposed over a peripheral region of the sensing region (i.e. disposed at the positions of the pixel separating parts (246) shown in figures 15 and 16, paragraph 0193) and underneath the lens layer (45, see figure 16), the noise blocking structures (44) being structured to leave space above the sensing region open to allow the incident light from the lens layer (45) to reach the sensing region (see figures 15-17) while shielding the peripheral region of the sensing region in the substrate (40) from the incident light (The light shielding film (44) is positioned at locations corresponding to the pixel separating parts (246), paragraph 0193.  As shown in figure 15, the pixel separating parts (246) are positioned to leave space above the sensing region in the C-C direction while shielding the peripheral region in the B-B direction.  See also figures 16 and 17.).

	Consider claim 2, and as applied to claim 1 above, Yamazaki further teaches that the noise blocking structures (44) include: a first noise blocking structure (44) and a second noise blocking structure (44) that are spaced apart from each other by a predetermined distance in a direction perpendicular to a direction of the charge current (i.e. spaced apart in direction B-B of figure 15, see figure 16).

	Consider claim 3, and as applied to claim 2 above, Yamazaki further teaches that the first noise blocking structure (44) and the second noise blocking structure (44) are formed symmetrical to each other in the direction perpendicular to the charge current (i.e. in the B-B direction of figure 15, see figure 16).

	Consider claim 11, and as applied to claim 1 above, Yamazaki further teaches that the first and second signal detectors (30A, 30B) include: 
	first and second control regions (see the right and left control regions (21) of figure 17) spaced apart from each other by a predetermined distance in the substrate (40, see figure 17), and configured to generate the charge current in the substrate using a potential difference (see paragraphs 0120-0124, 0133, 0134, 0138 and 0139); 
	a first detection region (22) formed in the substrate (40, see figure 17) to surround the first control region (21, see figure 5), and configured to capture the charge carriers moving toward the first control region (21) by the charge current (see paragraphs 0135 and 0139); and 
	a second detection region (22) formed in the substrate (40, see figure 17) to surround the second control region (21, see figure 5), and configured to capture the charge carriers moving toward the second control region (21) by the charge current (see paragraphs 0135 and 0139).

	Consider claim 12, and as applied to claim 1 above, Yamazaki further teaches that the lens layer includes: an over-coating layer in which the noise blocking structures (44) are disposed (see figures 16 and 17); and at least one microlens formed (45) over the over-coating layer and having a curved surface (see figures 16 and 17).

	Consider claim 14, and as applied to claim 1 above, Yamazaki further teaches that the noise blocking structures (44) have a line shape extending across at least two adjacent unit pixels (“two-dimensional lattice form”, paragraph 0153, figure 7).

	Consider claim 16, Yamazaki teaches:
	An image sensing device (figures 2, 3 and 15-17), comprising: 
	a substrate (semiconductor substrate, 40, figures 16 and 17, paragraphs 0192-0196) in which signal carriers are generated in response to incident light (see paragraphs 0134 and 0139); 
	first and second signal detectors (signal extraction parts 30A and 30B, figures 3 and 17, paragraphs 0120-0124, 0133, 0134, 0138 and 0139) spaced apart from each other by a predetermined distance in a first direction within the substrate (i.e. in the C-C direction of figure 15, see figure 17), the first and second signal detectors (30A, 30B) configured to receive control signals (VmixA, VmixB, figure 3) for generating a current in the substrate, and capture the signal carriers moving by the current (see paragraphs 0120-0124, 0133, 0134, 0138 and 0139); and 
	first and second noise blocking structures (e.g. comprising light shielding film, 44, figures 16 and 17, paragraph 0193) formed over the substrate (40, see figures 16 and 17) to be spaced apart from each other by a predetermined distance in a second direction perpendicular to the first direction (i.e. in the B-B direction of figure 15, see figure 16), wherein the first and second noise blocking structures (44) are configured to shield regions on both sides of each of the first and second signal detectors (30A, 30B) in the second direction (i.e. the B-B direction, see figures 15 and 16, paragraph 0193), and wherein regions on both sides of each of the first and second signal detectors (30A, 30B) in the first direction (i.e. in the C-C direction) are exposed by the first and second noise blocking structures (44, see figures 15 and 17).

	Consider claim 19, and as applied to claim 16 above, Yamazaki further teaches a lens layer formed over the substrate (40, see figures 16 and 17) and configured to converge the incident light onto the substrate (i.e. due to the presence of on-chip lens 45, paragraphs, 0134 and 0139),
	wherein the lens layer includes: an over-coating layer in which the noise blocking structures (44) are disposed (see figures 16 and 17); and at least one microlens formed (45) over the over-coating layer and having a curved surface (see figures 16 and 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7, 9, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2022/0068983) in view of Yang et al. (US 2021/0118929).

	Consider claim 4, and as applied to claim 1 above, Yamazaki does not explicitly teach that each of the noise blocking structures includes: a plurality of shielding layers stacked one another; and a capping layer covering the plurality of shielding layers.
	Yang et al. similarly teaches an image sensor structure (figure 5) having a plurality of noise blocking structures (metal layer, 230, figure 5, paragraph 0074).
	However, Yang et al. additionally teaches that each of the noise blocking structures (230) includes: a plurality of shielding layers stacked on one another (“the metal layer 230 may include different materials stacked therein”, paragraph 0074); and a capping layer (first capping layer, 250, paragraph 0071) covering the plurality of shielding layers (230, see figure 5, paragraph 0076).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the noise blocking structures taught by Yamazaki be configured in the manner taught by Yang et al. for the benefit of enabling the image sensing device to maintain its stability in a situation where air pressure increases (Yang et al., paragraph 0005).

	Consider claim 6, and as applied to claim 4 above, Yamazaki does not explicitly teach the plurality of shielding layers.
	 Yang et al. teaches that each of the plurality of shielding layers (i.e. of the metal layer, 230) has an inner sidewall and an outer sidewall, the inner sidewall relatively closer to an center of the unit pixel and the outer sidewall relatively closer to an edge of the unit pixel, and outer sidewalls of the plurality of shielding layers are aligned (see figure 5).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the noise blocking structures taught by Yamazaki be configured in the manner taught by Yang et al. for the benefit of enabling the image sensing device to maintain its stability in a situation where air pressure increases (Yang et al., paragraph 0005).

	Consider claim 7, and as applied to claim 4 above, Yamazaki teaches that the noise blocking structures (44) have shapes extending in the direction of the charge current (i.e. by being positioned over the pixel separating parts (246) of figure 15, paragraph 0193).
	Yang et al. teaches that the noise blocking structures include the plurality of stacked shielding layers (see claim 4 rationale).

	Consider claim 9, and as applied to claim 4 above, Yamazaki teaches that the plurality of shielding layers includes a material that absorbs light (“A material having light shielding property, such as tungsten (W), for example, may be used for the light-shielding film 44.” paragraph 0159).

	Consider claim 10, and as applied to claim 4 above, Yamazaki teaches that the lens layer includes silicon oxide (see paragraph 0171).
	Yamazaki teaches that the capping layer includes a material having a different refractive index from silicon oxide (For instance, the capping layer may additionally include a layer of silicon nitride, paragraph 0077.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the noise blocking structures taught by Yamazaki be configured in the manner taught by Yang et al. for the benefit of enabling the image sensing device to maintain its stability in a situation where air pressure increases (Yang et al., paragraph 0005).

	Consider claim 15, and as applied to claim 14 above, Yamazaki does not explicitly teach that each of the noise blocking structures includes: a plurality of shielding layers stacked in the lens layer, wherein centers of the plurality of shielding layers are aligned.
	Yang et al. similarly teaches an image sensor structure (figure 5) having a plurality of noise blocking structures (metal layer, 230, figure 5, paragraph 0074).
	However, Yang et al. additionally teaches that each of the noise blocking structures (230) includes: a plurality of shielding layers stacked one another (“the metal layer 230 may include different materials stacked therein”, paragraph 0074, see figure 5), wherein centers of the plurality of shielding layers are aligned (see figure 5, paragraph 0074).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the noise blocking structures taught by Yamazaki be configured in the manner taught by Yang et al. for the benefit of enabling the image sensing device to maintain its stability in a situation where air pressure increases (Yang et al., paragraph 0005).

	Consider claim 17, and as applied to claim 16 above, Yamazaki does not explicitly teach that each of the noise blocking structures includes: a plurality of shielding layers stacked in a height direction; and a capping layer covering the plurality of shielding layers.
	Yang et al. similarly teaches an image sensor structure (figure 5) having a plurality of noise blocking structures (metal layer, 230, figure 5, paragraph 0074).
	However, Yang et al. additionally teaches that each of the noise blocking structures (230) includes: a plurality of shielding layers stacked on one another (“the metal layer 230 may include different materials stacked therein”, paragraph 0074); and a capping layer (first capping layer, 250, paragraph 0071) covering the plurality of shielding layers (230, see figure 5, paragraph 0076).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the noise blocking structures taught by Yamazaki be configured in the manner taught by Yang et al. for the benefit of enabling the image sensing device to maintain its stability in a situation where air pressure increases (Yang et al., paragraph 0005).

Allowable Subject Matter
Claims 5, 8, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 5, the prior art or record does not teach nor reasonably suggest that the plurality of shielding layers include a first shielding layer, a second shielding layer and a third shielding layer that are stacked in an order in a direction further away from the substrate, the first shielding layer having a size greater than that of the second shielding layer greater than that of the third shielding layer, in combination with the other elements recited in parent claims 1 and 4.

	Consider claim 8, the prior art or record does not teach nor reasonably suggest that each of the plurality of shielding layers includes a curved shape, in combination with the other elements recited in parent claims 1 and 4.


	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the at least one microlens includes: a first microlens disposed to vertically overlap with the sensing region; and a second microlens disposed around a corner of the unit pixel, in combination with the other elements recited in parent claims 1 and 12.

	Consider claim 18, the prior art of record does not teach nor reasonably suggest that sizes of the plurality of shielding layers decrease in an upward direction, in combination with the other elements recited in parent claims 16 and 17.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that the at least one microlens includes: a first microlens disposed to vertically overlapping a center region of a unit pixel; and a second microlens disposed around a corner of the unit pixel, in combination with the other elements recited in parent claims 16 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Watanabe et al. (US 2022/0223632) teaches a CAPD imager with light blocking structures (63, figures 2, 4 and 5).
Imoto et al. (US 11,079,476) teaches a CAPD imager with light blocking structures (153, see figure 5).
Ennoji et al. (US 2020/0219921) teaches a CAPD imager with light blocking structures (63, figures 2, 7, 8 and 10-17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696